

116 S4454 IS: Exposing China’s Belt and Road Investment in America Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4454IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the review by the Committee on Foreign Investment in the United States of greenfield investments by the People's Republic of China, and for other purposes.1.Short titleThis Act may be cited as the Exposing China’s Belt and Road Investment in America Act of 2020.2.Review by Committee on Foreign Investment in the United States of greenfield investments by People's Republic of China(a)Inclusion in definition of covered transactionSection 721(a)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(4)) is amended—(1)in subparagraph (A)—(A)in clause (i), by striking ; and and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) proposed or pending on or after the date of the enactment of the Exposing China’s Belt and Road Investment in America Act of 2020.; and(2)in subparagraph (B), by adding at the end the following:(vi)An investment by a foreign person that—(I)involves—(aa) the completed or planned purchase or lease by, or a concession to, the foreign person of private or public real estate in the United States; and(bb)the establishment of a United States business to operate a factory or other facility on that real estate; and(II)could result in control, including through formal or informal arrangements to act in concert, of that United States business by—(aa)the Government of the People’s Republic of China; (bb)a person owned or controlled by, or acting on behalf of, that Government;(cc)an entity in which that Government has, directly or indirectly, including through formal or informal arrangements to act in concert, a 5 percent or greater interest;(dd)an entity in which that Government has, directly or indirectly, the right or power to appoint, or approve the appointment of, any members of the board of directors, board of supervisors, or an equivalent governing body (including external directors and other individuals who perform the duties usually associated with such titles) or officers (including the president, senior vice president, executive vice president, and other individuals who perform duties normally associated with such titles) of any other entity that held, directly or indirectly, including through formal or informal arrangements to act in concert, a 5 percent or greater interest in the entity in the preceding 3 years; or (ee)an entity in which any members or officers described in item (dd) of any other entity holding, directly or indirectly, including through formal or informal arrangements to act in concert, a 5 percent or greater interest in the entity are members of the Chinese Communist Party or have been members of the Chinese Communist Party in the preceding 3 years. .(b)Definition of Government of People's Republic of ChinaSection 721(a) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)) is amended—(1)by redesignating paragraphs (8) through (13) as paragraphs (9) through (14), respectively; and(2)by inserting after paragraph (7) the following:(7)Government of People's Republic of ChinaThe term Government of the People's Republic of China includes the national and subnational governments within the People’s Republic of China, including any departments, agencies, or instrumentalities of such governments..(c)Mandatory filing of declarationsSection 721(b)(1)(C)(v)(IV)(bb) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)(v)(IV)(bb)) is amended by adding at the end the following:(DD)Greenfield investments by People’s Republic of ChinaThe parties to a covered transaction described in subsection (a)(4)(B)(vi) shall submit a declaration described in subclause (I) with respect to the transaction..